Citation Nr: 0804296	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1969 to January 
1971 and from June 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied, in pertinent 
part, the veteran's claim of service connection for hepatitis 
C.  The veteran disagreed with this decision in December 
2003.  He perfected a timely appeal in December 2004 and 
requested a Board hearing, which was held at the RO in August 
2005.

In November 2006, the Board denied the veteran's claim of 
service connection for hepatitis C.  The veteran timely 
appealed to the United States Court of Appeals for Veterans 
Claims ("Veterans Court") and, in an August 2007 Order, the 
Veterans Court vacated and remanded the Board's November 2006 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claim for 
hepatitis C has been obtained.

2.  The competent medical evidence of record, including a 
report of VA examination and medical opinion dated in October 
2002, shows that the veteran's currently diagnosed hepatitis 
C is not related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in June 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
June 2001 letter informed the veteran to submit medical 
evidence, statements from persons who knew the veteran and 
had knowledge of his hepatitis C during service, and noted 
other types of evidence the veteran could submit in support 
of this claim.  In addition, the veteran was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for hepatitis C is denied in 
this decision.  Given the foregoing, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the June 2001 letter was issued before the December 
2002 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claim for service connection for hepatitis C is being denied, 
any question as to the appropriate disability ratings or 
effective dates is moot and there can be no failure to notify 
the veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  

The veteran has contended that the VA examination conducted 
in October 2002 was inadequate for purposes of evaluating the 
contended causal relationship between his currently diagnosed 
hepatitis C and active service and that, consequently, he is 
entitled to another VA examination.  VA need not conduct 
another examination with respect to the claim of service 
connection for hepatitis C because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  The VA examiner in October 2002 extensively reviewed 
the veteran's complete claims file, including his service 
medical records and post-service treatment records, and 
provided competent medical opinions concerning the contended 
causal relationship between hepatitis C and active service 
and the veteran's in-service treatment for hepatitis.  As 
will be explained below in greater detail, given the 
comprehensive nature of the VA examination and competent 
medical opinions obtained in October 2002, clarification from 
the VA examiner who conducted the veteran's October 2002 
examination is not needed in order to adjudicate the 
veteran's claim of service connection for hepatitis C.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that his currently diagnosed hepatitis C 
is related to active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he reported no relevant history at his enlistment or 
separation physical examinations for his first period of 
active service.  He also was not treated during his first 
period of active service for hepatitis C.  At his first 
separation physical examination in August 1970, a tattoo on 
his left hand was noted.  A copy of the veteran's enlistment 
physical examination from his second period of active service 
was not available for review.  In May 1972, the veteran 
complained of urethral discharge, dysuria, and a greenish 
discharge that had lasted for 5 days.  His last sexual 
contact had been 4 weeks earlier in Mexico.  The in-service 
examiner noted that laboratory results showed hepatitis.  The 
veteran reported a history of hepatitis in mid-1972 at his 
second separation physical examination in January 1973.  
Clinical evaluation was completely normal.

The post-service medical evidence shows that VA laboratory 
results in March 2000 were repeatedly reactive for hepatitis 
C.  At that time, it was noted that "a repeatedly reactive 
result may not necessarily constitute a diagnosis of 
hepatitis C."

The veteran was hospitalized at a private facility in March 
2001 for complaints of hepatitis C.  He had stopped drinking 
7 months earlier and had been an intravenous drug abuser.  He 
reported being told that he had hepatitis C at his separation 
physical examination.  The impressions included hepatitis C.

On VA examination in August 2001, the veteran reported 
contracting hepatitis C during active service.  

On VA examination in October 2002, the veteran complained of 
episodes of distention and nausea 3 to 5 times a week, daily 
epigastric distress and reflux, and constant fatigue and 
weakness.  The VA examiner reviewed the veteran's claims 
file, including his service medical records and post-service 
treatment records.  The veteran reported that, while on 
active service in 1972, he experienced hepatitis and was 
hospitalized for 2 to 3 weeks in an isolation ward.  His in-
service hepatitis symptoms included weakness, sleeping most 
of the time, no appetite, and jaundice.  The VA examiner 
stated that the veteran "had signs and symptoms consistent 
with hepatitis A, which is self-limiting."  The veteran also 
reported that he had been released to full duty with no 
further problems after his hospitalization.  He reported 
further that, after his gallbladder was removed in 2001, he 
had been diagnosed as having cirrhosis of the liver, 
hepatitis B, and hepatitis C.  The veteran had a tattoo on 
his left hand and reported intranasal cocaine use in 1985 and 
intravenous drug use in 1997.  He stated that his current 
symptoms began in 1999-2001.  He also had a long history of 
alcohol abuse, although he denied any current use of alcohol.  
Physical examination showed no ascites, 50 pounds of weight 
gain between January 1998 and October 2002, no hematemesis or 
melena, diffuse tenderness to palpation in the entire 
abdomen, a normal-sized liver that was not enlarged, no 
superficial abdominal veins, general muscle strength of 5/5, 
and no wasting, palmar erythema, or spider angiomata.  
Laboratory results were reactive for hepatitis C.  The VA 
examiner opined that there was no objective evidence to 
indicate that the veteran's hepatitis B or C was in any way 
connected to active service and that it was much more likely 
that the veteran's hepatitis C was a direct result of his 
cocaine use intranasally and intravenously.  The VA examiner 
concluded that there was no evidence in the veteran's service 
medical records to indicate that he experienced hepatitis B 
while in service or that he had hepatitis C or experienced 
any symptoms of hepatitis C until 29 years after service 
separation.  During the veteran's post-service years, he had 
a long history of drug use and alcohol abuse.  The VA 
examiner also concluded that the veteran's hepatitis C was 
due to his self-reported intravenous drug use and nasal 
cocaine use and was not due to his hospitalization with what 
was most probably hepatitis A while he was on active service.  
The diagnoses were hepatitis B and hepatitis C.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hepatitis C.  Despite the veteran's assertions to the 
contrary that he was hospitalized for several weeks during 
active service with hepatitis C, his service medical records 
show only that laboratory results on outpatient treatment in 
May 1972 were reactive for hepatitis.  Although he reported 
hepatitis in mid-1972 at his separation physical examination 
in January 1973, the veteran was completely clinically normal 
at that examination.  Following service, it appears that the 
veteran was first treated for hepatitis C in March 2000, or 
approximately 27 years after his service separation, when 
laboratory results were repeatedly reactive for hepatitis C.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows continuing treatment 
for hepatitis C beginning in March 2001; however, none of the 
veteran's post-service treating physicians, to include the VA 
examiner in October 2002, related his currently diagnosed 
hepatitis C to active service.

The veteran has questioned the adequacy of the VA examination 
conducted in October 2002.  As noted, in October 2002, the 
veteran again reported (incorrectly) to the VA examiner that 
he had been hospitalized during active service in 1972 for 
2 to 3 weeks in an isolation ward for treatment of hepatitis.  
His in-service hepatitis symptoms were weakness, sleeping 
most of the time, no appetite, and jaundice.  The veteran 
also reported that he had been released to full duty with no 
further problems after his hospitalization.  After noting the 
veteran's (inaccurate) in-service history, the VA examiner 
concluded that the veteran's reported in-service signs and 
symptoms of hepatitis were consistent with hepatitis A.  
After an extensive review of the veteran's claims file, and 
based on the results of the veteran's physical examination, 
including laboratory results that were reactive for hepatitis 
C, the VA examiner determined that there was no objective 
evidence to indicate that the veteran's hepatitis B or C was 
in any way connected to active service.  This examiner stated 
that it was much more likely that the veteran's hepatitis C 
was a direct result of his reported post-service cocaine use 
intranasally and intravenously.  The VA examiner also 
concluded that there was no evidence in the veteran's service 
medical records to indicate that he experienced hepatitis B 
while in service or that he had hepatitis C or experienced 
any symptoms of hepatitis C until 29 years after service 
separation.  This examiner noted that, during the veteran's 
post-service years, he also had a long history of drug use 
and alcohol abuse.  The VA examiner concluded that the 
veteran's hepatitis C was due to his self-reported 
intravenous drug use and nasal cocaine use and not due to his 
hospitalization with what was most probably hepatitis A while 
he was on active service.  

There is no competent contrary opinion of record, and the 
veteran has not presented any additional medical evidence in 
support of his assertion that the October 2002 VA examination 
and medical opinions were inadequate.  Given the 
comprehensive nature of the VA examination conducted in 
October 2002, and because the VA examiner provided medical 
opinions concerning the contended causal relationship between 
the veteran's currently diagnosed hepatitis C and active 
service after an extensive claims file review and after 
thoroughly examining the veteran, the Board finds the October 
2002 VA examination and medical opinions probative on the 
issue of whether the veteran's hepatitis C is related to 
active service; further clarification of the VA examiner's 
October 2002 opinions is not needed.  The VA examiner's 
opinion adequately addresses the issue, and no further 
clarification is needed regarding that opinion.

The joint motion seemed to be concerned with the fact that 
the VA examiner opined that the veteran probably had 
hepatitis A in 1971-it was noted in the joint motion that 
hepatitis A was first identified in 1973.  Because the virus 
was first identified in 1973 does not mean that it did not 
exist prior to that time.  Indeed, the VA examiner reviewed 
the veteran's signs and symptoms in 1971 and the records 
showing his recovery therefrom and concluded that the veteran 
most likely had hepatitis A at that time.  

In this regard, the Board observes that, as a lay person, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The veteran also is competent to testify on factual matters 
of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this regard, the 
Board observes that the veteran has asserted that he incurred 
hepatitis C and was hospitalized for treatment of this 
disease for several weeks during active service; although the 
Board does not dispute the veteran's sincerity, a review of 
his available service medical records shows no record of any 
hospitalization for hepatitis C at any time during his two 
periods of active duty.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


